Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2021 was filed after the mailing date of the first Office Action on 2/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings labeled “REPLACEMENT SHEET” were received on May 17th, 2021.  These drawings are accepted.

Response to Amendments
The amendments filed May 17th, 2021 have been entered.  The amendments to the Drawings, Specification, Claim 8, and Claim 14 are sufficient to overcome the prior objections.  Thus, the Drawings, Specification, Claim 8, and Claim 14 objections have been withdrawn.  The amendment to Claim 15 is sufficient to overcome the prior rejection under 35 U.S.C. 112(b).  Thus, the rejection of claim 15 has been withdrawn.  The amendment to Claim 5 is not sufficient to overcome the prior rejection under 35 U.S.C. 112(b).  See “Response to Arguments” below.  Claims 1-15 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 contains a limitation that states the first and second telescopic parts are attached to the disengagement member and the position control member, respectively.  However, the specification indicates that these first and second telescopic parts are the disengagement member and position control member, respectively; they are not separate entities attached to each other.  Therefore, the claim language is unclear as to if these should be considered as the same or separate components.  For purposes of the rejection, they are taken as the same components.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLoughlin (WO 2011/012849 A1) hereinafter referred to as McLoughlin ‘849.

Regarding claim 1, McLoughlin ‘849 teaches:
An automatic injection device comprising: an injection syringe (see FIG. 22c, syringe: 110) equipped with a syringe body (see FIG. 22c, barrel: 112) carrying an injection needle (see FIG. 22c, hollow needle: 114) and a piston rod (see FIG. 22c, plunger rod assembly: 170, which includes plunger rod: 172, tapered drive end: 174, circumferential groove: 176, plunger end ring: 156, and rubber plunger: 118) mounted movably in this syringe body (112) to cover an injection stroke whose limit is defined by an piston control member (see FIG. 33a-33b, drive shuttle: 190) movable between a configuration in which it is engaged with the piston rod (170) to push the piston rod (170) (see Page 51, Lines 10-14 discussing how opposing tags 192 engage the tapered drive head 174 of the plunger rod 172, thereby coupling the drive shuttle 190 to the plunger rod 172), and a configuration in which it is disengaged from the piston rod (170) (see Page 52, Lines 26-30 discussing how the opposing tags 192 come out of engagement with tapered drive head 174 of the plunger rod 172, thereby decoupling the drive shuttle 190 from the plunger rod 172), a mechanism for moving the piston control member (190) with respect to the piston rod (170) between its engaged and disengaged configurations (see Page 52, Lines 24-30), wherein the mechanism for moving the piston control member (190) between its engaged and disengaged configurations comprises at least one first cam track (see FIG. 21, slot: 145) carried by a disengagement member (see FIG. 21, rear inner housing: 140) and a cam (see FIG. 33a, tag: 194) carried by the piston control member (190), the disengagement member (140) being movable with respect to the piston rod (170) and the syringe body (112) one the piston rod (170) has reached the end of the injection stroke, in such a way as to cause the first cam track (145) carried by the disengagement member (140) to cooperate with the cam (194) carried by the piston control member (190), see FIG. 27d and Page 53, Lines 7-14.

Regarding claim 2, McLoughlin ‘849 further teaches:
The automatic injection device according to claim 1, wherein the mechanism for moving the piston control member (190) between its engaged and disengaged configurations further comprises a second cam track (see FIG. 27a, tapered inner reaction surface: 128) carried by a positioning control member (see FIG. 27a, outer housing: 120) which, during the injection stroke, is immobilized axially with the syringe body (112) (during the injection stroke, syringe body 112 decouples from piston control member 190 and remains immobilized axially with respect to housing 120, “… the forward set of tags 196 of the drive shuttle flex outwardly into the front slot 145 of the rear inner housing 142 such as to enable disengagement of those tags 196 from the end lip 113 of the syringe barrel 112, thereby decoupling the drive shuttle 190 from the syringe barrel 112. As a result of the decoupling of the drive shuttle 190 from the syringe barrel 112, all further forward drive experienced by the drive shuttle 190 is transferred to the plunger rod 172,” see Page 51, Line 29 – Page 52, Line 7), the second cam track (128) cooperating, by relative movement during the injection stroke, with the cam (194) carried by the piston control member (190) (during initial downward pressure applied to front inner housing 142 by pressing device against the injection surface, “[the] slight rearwards movement of the drive shuttle 190 [brings] ramped forward walls 193 of the tags 194 into contact with tapered inner reaction surface 128 of the housing 

Regarding claim 5, McLoughlin ‘849 further teaches:
The automatic injection device according to claim 1, comprising first (see FIG. 27b, outer housing: 120) and second (see FIG. 26a, front inner housing: 142) telescopic parts whose relative displacement controls the operation of the automatic injection device, the disengagement member (140) being attached to the first telescopic part (120), which is intended to be held by a user (“The user now grips the outer housing 120 and places the needle delivery aperture 125 against the skin at the desired injection point,” see Page 50, Lines 27-28), and theSerial No. Preliminary Amendment Page 5positioning control member (120) being attached to the second telescopic part (142).
	The Examiner is interpreting the disengagement member (140) being attached to the first telescopic part (120) since the disengagement member resides within the outer housing, as shown in FIG. 21 and described on Page 47, Lines 25-28.  Additionally, the Examiner is interpreting the positioning control member (120) as being attached to the second telescopic part (142) since the outer housing encapsulates both the front and rear inner housing components, as shown in FIG. 21 and described on Page 47, Lines 25-28.

Regarding claim 6, McLoughlin ‘849 further teaches:
The automatic injection device according to claim 5, wherein the disengagement member (140) is made movable with respect to the piston rod (170) and the syringe body (112) once the piston rod (170) has reached the end of the injection stroke by elastic return member (see FIG. 21 member 154) acting between the first (120) and second (142) telescopic parts in the direction of an elongation of the automatic injection device (“As may be seen in Figure 21 , the light return spring 154 [located] around the front part of the syringe 110 and barrel sleeve 135 and [is seated] between a return spring-receiving cavity 141 of the front inner housing part 142 and the forward end lip 139 of the syringe barrel sleeve [135]”).
	The Examiner notes that, at the end of the injection stroke, the elastic return member (154) elongates in the proximal direction of the automatic injection device, as shown in FIG. 27d.  This elongation movement pushes the components of the first telescopic part (120), including the piston control member (190), piston rod (170) and syringe body (112), with respect to the disengagement member (140) in the direction of elongation away from the second telescopic part (142) at the distal end of the device (see Page 52, Line 24 through Page 53, Line 17).  

Regarding claim 12, McLoughlin ‘849 further teaches:
The automatic injection device according to claim 5, comprising a mechanism for limiting the stroke between the first (120 and attached member 140) and second (142) telescopic parts.


Regarding claim 14, McLoughlin further teaches:
The automatic injection device according to claim 1, comprising a visual indication device to indicate the end of the injection stroke (“the injector is provided with a visual indicator that is arranged to provide the user with a visual indication of…the syringe and its contents,” see Page 28, Lines 19-25).

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLoughlin (WO 2009/081133 A1), hereinafter referred to as McLoughlin ’133.

Regarding claim 1, McLoughlin ’133 teaches:
An automatic injection device comprising: an injection syringe (see FIG. 13, syringe: 510) equipped with a syringe body (see FIG. 13, barrel: 512) carrying an injection needle (see FIG. 13, hollow needle: 514) and a piston rod (see FIG. 13, plunger rod: 516 including syringe plunger / rubber 
The Examiner points to FIG. 24d-24e to show that the syringe body (512) and piston rod (516, 518) are moved rearwardly into the syringe housing relative to the inner sleeve housing / “disengagement member” (521) at the end of the injection stroke.  As this occurs, the cam (550) of the piston control member (544) must cooperate with the first cam track (552) of disengagement member (521), according to the arrangement of the piston control member (544) within the disengagement member (521) as shown in FIG. 23.

Regarding claim 14, McLoughlin ’133 further teaches:
The automatic injection device according to claim 1, comprising a visual indication device to indicate the end of the injection stroke (“the injector is provided with a visual indicator that is arranged to provide the user with a visual indication of…the syringe and its contents,” see Page 11, Lines 25-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin ‘849, as applied to claim 1 above, and further in view of Adams et al. (US 8,734,394 B2), hereinafter referred to as Adams.

 Regarding claim 7, McLoughlin ‘849 discloses the claimed invention substantially as claimed, as set forth above in claim 6.  McLoughlin ‘849 teaches the elastic return member (154) of claim 6, wherein the elastic return member (154) is made integrally with the second telescopic part (142) (“the light return spring 154 locates around the front part of the syringe 110 and barrel sleeve 135 and seats between a return spring-receiving cavity 141 of the front inner housing part 142 and the forward end lip 139 of the syringe barrel sleeve”).  However, McLoughlin ‘849 does not explicitly teach an elastic return member comprised of a plastic spring.
Adams, in the same field of endeavor, teaches a single metal coil biasing member/spring (290) shown in FIG. 12a that may be substituted for other designs of biasing members, “such as metal or plastic flexure configured to perform the dual functions” (see Column 10, Paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McLoughlin ‘849 to incorporate the teachings of Adams to substitute the metal elastic return member (154) of claim 6 with a plastic flexure spring configured to perform the same functions, as is well known in the art, in order to move the first and second telescopic parts away from each other during the elongation of the automatic injection device.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin ‘849, as applied to claim 1 above, and further in view of Sharp et al. (US 8,734,402 B2), hereinafter referred to as Sharp.

Regarding claim 15, McLoughlin ‘849 discloses the claimed invention substantially as claimed, as set forth above in claim 14.  McLoughlin ‘849 teaches the visual indication device of claim 14, wherein the visual indication device comprises a window (see FIG. 26a member 102) formed through the first telescopic part (see FIG. 26a member 120).  However, McLoughlin ‘849 does not explicitly teach at least one visual indicator carried by the piston control member, the visual indicator being positioned opposite the window once the piston rod has reached the end of the injection stroke.
Sharp, in the same field of endeavor, teaches a visual indication device that comprises at least one visual indicator (“piston” 24 integrally attached to “plunger” 25) carried by the piston control member (“plunger cup” 17), the visual indicator (24) being positioned opposite the window (“viewing window” 5) once the piston rod (“plunger” 25) has reached the end of the injection stroke (see Col. 36, Lines 13-22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified McLoughlin ‘849 to incorporate the teachings of Sharp by attaching a visual indicator, such as a piston abutment or rubber plunger stopper, to the distal end of the piston control member (190) in order to observe the visual indicator opposite the window (102) in the outer housing (120) once the piston rod (170) has reached the end of its injection stroke.

Response to Arguments
Regarding Applicant's arguments, see page 4 of “Remarks”, filed May 17th, 2021, with respect to the rejection of claim 5 under 35 U.S.C. 112(b), Applicant argues that the description in the specification is not limited to the first and second telescopic parts being the same as the disengagement member and the positioning control member and points to page 18, lines 14-18 of the specification.  These arguments have been fully considered but they are not persuasive.
The Examiner notes that the specification fails to disclose the first telescopic part being something other than the outer casing (92) or the second telescopic part being something other than the positioning control member (42) (see page 12, lines 5-7).  The specification discloses, see page 18, lines 15-16, “…the disengagement member can be positioned on an element other than the outer casing,” but it is unclear in the specification what structure the disengagement member would take other than the outer casing itself, see page 12, lines 31-33.  The specification, as currently amended, fails to disclose the disengagement member being an additional structural element which is attached to the outer casing and/or the first telescopic part; additionally, the specification fails to disclose the positioning control member being an additional structural element which is attached to the second telescopic part.  Therefore, the specification does not give enough information for one of ordinary skill in the art to understand the limitations in claim 5.  Thus, the rejection under 35 U.S.C. 112(b) of claim 5 still stands.


Regarding Applicant's arguments, see page 5 of “Remarks”, filed May 17th, 2021, with respect to the McLaughlin ‘849 rejection of claim 1 under 35 U.S.C. 102(a)(1), Applicant argues that the cooperation between the tag 192 and the slot 145 causes the piston rod 172 to be movable axially with respect to the inner housing 140; however, the inner housing 140 being movable with respect to piston rod 172 at the end of the injection stroke does not cause cooperation between the tag 192 and the slot 145.  These arguments have been fully considered but they are not persuasive.
The Examiner notes that, at the end of the injection stroke, the opposing tags (192) of the piston control member (190) flex outwardly to decouple the piston control member (190) from the tapered drive head (174) of the plunger rod (172).  This movement allows the piston rod (170) to be able to “move axially within the inner housing 140,” see Page 52, Line 30 – Page 53, Line 2.  Under force of the earlier-compressed light return spring (154), the piston rod (170) and the syringe body (112) move proximally/rearwardly with respect to the disengagement member (140) at the end of the injection stroke, as shown in FIG. 27d, wherein the tapered drive head (174) of the plunger rod (172) causes the rear outward tags / “cams” (194) to deflect outwardly and cooperate with slot / “first cam track” (145) of the rear inner housing / “disengagement member” (140), see Page 53, Lines 7-14.  Because the movement of the piston rod (170) with respect to the disengagement member (140) in the proximal direction causes the cam (194) to cooperate with the cam track (145), the Examiner’s argument reads on the claim limitations.  Thus, the rejection under 35 U.S.C. 102(a)(1) of claim 1, in view of McLoughlin ‘849, still stands.

Regarding Applicant's arguments, see page 6 of “Remarks”, filed May 17th, 2021, with respect to the McLaughlin ‘133 rejection of claim 1 under 35 U.S.C. 102(a)(1), Applicant argues that, at the end of the injection stroke, there is no cooperation between lugs 550 and slots 552, as this cooperation occurs during the step of disengaging the front collet 544 from the plunger rod 516 during injection.  These arguments have been fully considered but they are not persuasive.
The Examiner notes that McLoughlin ’133 teaches, “…front collet 544 seats up against end circular barrel lip 513 of the syringe barrel 512,” see Page 35, Lines 20-21.  Under force of light return spring (536), the piston rod (516, 518) and the syringe body (512) move proximally/rearwardly with respect to the disengagement member (521) at the end of the injection stroke, as shown in FIG. 24e, which also causes the piston control member (544) to move proximally/rearwardly with respect to the disengagement member (521).  Because the force of the light return spring (536) causes the cam (550) of the piston control member (544) to cooperate with the cam track (552) of the disengagement member (521) (as the piston control member 544 is pushed back into its starting position, see Page 42, Lines 26-29), the Examiner’s argument reads on the claim limitations.  Thus, the rejection under 35 U.S.C. 102(a)(1) of claim 1, in view of McLoughlin ‘133, still stands.

Allowable Subject Matter
Claims 3-4, 8-11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is (571) 272-6314.  The examiner can normally be reached on Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        


/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783